Case 20-40942-bem   Doc 32   Filed 11/16/20 Entered 11/16/20 10:03:58   Desc Main
                             Document     Page 1 of 5
Case 20-40942-bem   Doc 32   Filed 11/16/20 Entered 11/16/20 10:03:58   Desc Main
                             Document     Page 2 of 5
Case 20-40942-bem   Doc 32   Filed 11/16/20 Entered 11/16/20 10:03:58   Desc Main
                             Document     Page 3 of 5
Case 20-40942-bem   Doc 32   Filed 11/16/20 Entered 11/16/20 10:03:58   Desc Main
                             Document     Page 4 of 5
Case 20-40942-bem   Doc 32   Filed 11/16/20 Entered 11/16/20 10:03:58   Desc Main
                             Document     Page 5 of 5
